                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

In re:                                                             Case No. 20-44895

JAMES WORTHAM-THOMAS, IV, and                                      Chapter 7
SHEKINAH THOMAS,
                                                                   Judge Thomas J. Tucker
                Debtors.
                                            /
DANA WATTLEY, as Administratrix of the
Estate of Anderson David C. Biggers, Jr.,
                                                                   Adv. Pro. No. 20-04352
                Plaintiff,
v.

JAMES WORTHAM-THOMAS, IV,

                Defendant.

and

JAMES WORTHAM-THOMAS, IV,
and SHEKINAH THOMAS,

               Plaintiffs,

v.

DANA WATTLEY, as Administratrix of the
Estate of Anderson David C. Biggers, Jr.,

               Defendant.
                                                /

                         ORDER DENYING MOTION TO IMPOSE
                      A CONSTRUCTIVE TRUST, ETC. (DOCKET # 82)

         This adversary proceeding is before the Court on the motion filed by Defendant James

Wortham-Thomas, IV and Shekinah Thomas, entitled “Motion to Impose a Constructive Trust

Upon Any Proceeds of Plaintiff Dana Wattley’s Federal Lawsuit in the United States District

Court for the Western District of North Carolina and For Appointment of a Special




     20-04352-tjt    Doc 94    Filed 03/04/21       Entered 03/04/21 13:34:59   Page 1 of 2
Conservator/Special Trustee to Oversee and Pursue the Rights of the Counter-Plaintiffs” (Docket

# 82, the “Motion”). The Plaintiff filed a response, objecting to the Motion (Docket # 90). The

Court concludes that a hearing on the Motion is not necessary, and that the Motion must be

denied.

       This Motion is premised on the pendency of the amended counterclaims, contained in the

“Amended Counter-Complaint” filed by the movants (Docket # 58, the “amended

counterclaims”). Today the Court has filed an Order dismissing the amended counterclaims

(Order, Docket # 93). Such dismissal makes the present Motion moot.

       For this reason,

       IT IS ORDERED that the Motion (Docket # 82) is denied.


Signed on March 4, 2021




                                               2


   20-04352-tjt    Doc 94    Filed 03/04/21     Entered 03/04/21 13:34:59       Page 2 of 2
